Citation Nr: 1234216	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-03 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from December 1966 to May 1970.   

The issues come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the RO.

In August 2009, the Veteran presented testimony at a Decision Review Officer (DRO hearing) at the RO.  A transcript of that hearing is associated with the claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Finally, the issue of service connection for coronary artery disease due to herbicide exposure been raised by the record, but has not been adjudicated by the RO.  See September 2012 Brief.  Therefore, the Board does not have jurisdiction and refers this matter to the RO for appropriate action.  



FINDING OF FACT

The currently demonstrated tinnitus and bilateral hearing loss disability are shown as likely as not to be due to the combat-related exposure to hazardous noise levels during his period of active service including in the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS


VA's Duty to Notify and Assist

For the service connection for tinnitus and bilateral hearing loss issues, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2007.

In any event, since the Board is granting these claims, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  

Additionally, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043.  

As to presumptive service connection, some diseases are chronic, per se, such as organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As to presumptive service connection, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


Governing Laws and Regulations for Hearing Loss 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  


Analysis - Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran reports first experiencing symptoms of tinnitus and hearing loss during service in the late 1960's, immediately after his exposure to acoustic trauma.  The symptoms would last for a week and then dissipate.  Specifically, he asserts being exposed to hazardous noise from (1) combat (rocket and mortar attacks and small arms fire by the enemy at Da Nang); (2) exposure to gunfire, artillery, grenades, and bombs during Marine Corps training, as well as in a confined area during service in Vietnam (from an M-60 machine gun); (3) a drill sergeant who repeatedly beat him on the ears as part of Marine Corps training.  

Post-service, the Veteran reports having hearing loss and tinnitus that continued on an intermittent basis, gradually becoming worse over time.  He did not wear hearing protection during service in the Marine Corps.  He denies any acoustic trauma working as a truck driver post-service.  See April 2007 claim; March 2008 Notice of Disagreement (NOD); August 2009 Veteran's statement; November 2009 representative statement; and August 2009 hearing testimony at pages 3-5.  

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Concerning this, a December 2007 VA audiology examination revealed bilateral sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  The audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
30
60
65
LEFT
10
5
15
55
55

Thus, the Veteran has current bilateral hearing loss disability for VA compensation purposes.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The VA examiner also diagnosed bilateral, constant tinnitus.  

Thus, the remaining question is whether this current bilateral hearing loss disability and tinnitus are related to his exposure acoustic trauma during his military service.  

The STRs dated from 1966 to 1970 are negative for any complaints or findings of a hearing loss or tinnitus.  However, at his December 1970 discharge examination, no audiology testing was performed. In fact, no in-service hearing tests are of record.   No tinnitus was noted during service.    

Although the Veteran's military occupational specialty is listed as a radio repairmen, he reports as actually serving as a truck driver in Vietnam.  The Department of Defense's Duty military occupational specialty (MOS) Noise Exposure Listing confirms that the Veteran's MOS specialties involved a  "low" or "moderate" probability of noise exposure.

However, the Veteran is competent to report in-service acoustic trauma and treatment and symptoms for hearing loss and tinnitus.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Furthermore, the Board can find no overt reason to doubt the credibility of his lay assertions that, during service, he sustained acoustic trauma from gunfire and artillery, both in training and during combat, with intermittent symptoms of hearing loss and tinnitus.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board emphasizes that the Veteran's various descriptions of acoustic trauma in his statements and testimony are consistent with the places, types, and circumstances of the Veteran's service in Vietnam and in the Marine Corps.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

With regard to the statutory combat presumption, the service records reflect awards and decorations including the National Service Defense Medal, the Vietnam Campaign Medal, the Vietnam Service Medal with 2 stars, and the Republic of Vietnam Meritorious Unit Citation (Gallantry Cross).  

Although these awards are not conclusive proof of combat, the Gallantry Cross in particular is supportive of the fact that his unit performed in a war zone.  

In addition, the service personnel records (SPRs) verify that the Veteran served in the Republic of Vietnam during from September 1968 to September 1969 during the Vietnam War.  

The SPRs also document that the Veteran's unit operated in support of various combat operations in the Republic of Vietnam.  Furthermore, the RO has granted service connection for PTSD based on the Veteran's credible assertions of combat exposure.  

The Veteran also credibly asserts being exposed to hazardous noise during combat (rocket and mortar attacks and small arms fire by the enemy at Da Nang).  In this regard, the RO has secured Marine Corps unit records confirming that the Veteran's unit sustained casualties from enemy mortar and rocket attacks while the Veteran was stationed in Da Nang in the Republic of Vietnam in 1969.  All of this evidence is supportive of his allegation of exposure to acoustic trauma from combat.  

A VA General Counsel Precedential Opinion holds that credible lay statements can also establish combat status. VAOGCPREC 12-99, at para. 11 (Oct. 18, 1999).  In light of this, his lay statements are sufficient to show the occurrence of hazardous noise exposure and symptoms of hearing loss and tinnitus.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In fact, the Federal Circuit recently held that the statutory combat presumption applies not only to whether the Veteran was exposed to acoustic trauma while on active duty, but also to whether symptoms of hearing loss were shown while on active duty.  Reeves v. Shinseki, No. 2011-7085 (Fed. Cir. June 14, 2012).  

The Federal Circuit determined that if in-service hearing loss, as opposed to just acoustic trauma, was established by way of the statutory combat presumption, the Veteran would then only have to show that his hearing loss disability incurred in service was a chronic condition that persisted beyond active service.  Id.  

Overall, the Veteran's complaints of and treatment for hearing loss and tinnitus after acoustic trauma from artillery, gunfire, grenades, and bombs during service in the Marine Corps reflect more than "isolated" findings, thereby revealing chronic hearing loss and tinnitus conditions.  38 C.F.R. § 3.303(b).  

Post-service, again the Veteran is competent to report symptoms of hearing loss and tinnitus after his military service.  Layno, 6 Vet. App. at 469. See also 38 C.F.R.§ 3.159(a)(2).  The Veteran maintains he did not receive treatment for hearing loss and tinnitus for many years after service.  

The first treatment for hearing loss or tinnitus in the claims folder is from 2007, over 37 years after discharge from service.  The Veteran maintains that that his hearing loss and tinnitus continued on an intermittent basis post-service, gradually becoming worse over time.  It is noteworthy that some chronic conditions are subject to active and inactive stages.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

Regardless, under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  In the present case, the Veteran's current bilateral hearing loss and tinnitus are chronic conditions.  

With regard to a nexus, the December 2007 VA audiology examiner opined that the etiology of the Veteran's hearing loss and tinnitus could not be determined "without resorting to mere speculation."  

The examiner remarked that the Veteran's STRs do not reveal any hearing loss or tinnitus.  However, the examiner noted that the Marine Corps failed to conduct any audiology testing after enlistment.  Without such testing, the examiner indicated he could not venture an opinion in the present case.    

The December 2007 VA examiner's opinion is deficient in several respects.  First,  in rendering this opinion, the examiner only considered the Veteran's in-service and post-service hazardous noise exposure as a truck driver.  The examiner failed to discuss the Veteran's credible history of hazardous noise exposure from artillery, gunfire, grenades, and bombs during Marine Corps training and combat.  

Second, per the Ledford case, hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  Ledford, 3 Vet. App. at 89.  

On this point, the laws and regulations do not specifically require in-service complaints of or treatment for hearing loss during service in order to establish service connection.  Id.  

The Board can rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  An equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  

But an etiological opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words. See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  The Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Notwithstanding the speculative medical opinion, medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.

Here, the Board finds, there is an approximate balance of the positive and negative evidence.  

In resolving all reasonable doubt in the Veteran's favor, given the current diagnosis of bilateral sensorineural hearing loss and tinnitus, in addition to the history of confirmed in-service acoustic trauma with symptoms of chronic hearing loss and tinnitus, without clear evidence of post-service intercurrent acoustic trauma, the evidence supports the grant of service connection for chronic bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


